Title: Draft Agreement for Sale of Henderson Lands by John T. Wood, May 1816
From: Jefferson, Thomas
To: Wood, John T.


          Articles of covenant and agreement entered into and concluded between John Wood of the state of Kentucky on the one part and Thomas Jefferson of the county of Albemarle in the commonwealth of Virginia on the other part on the   day of May one thousand eight hundred and sixteen.
          
          The said John Wood on his part covenanteth with the sd Thomas that in the lands which were the property of Bennet Henderson decd around the town of Milton in Albemarle aforesaid, and adjacent thereto, he hath full title in feesimple to all the portion thereof which descended on Nancy Crawford Henderson, one of the daughters of the said Bennet, now the wife of Matthew Nelson or which have otherwise come to her; which title he acquired by purchase and conveyance from the said Matthew and Nancy Crawford his wife to him the said John Wood in feesimple. And that in his own right, and in that of Lucy his wife, another of the daughters of the sd Bennet, he hath full title and power to sell and convey in feesimple all the portion of rights and interests whatsoever in the said lands which
			 descended on the said Lucy his wife, or which have otherwise come to her or him, at any time, directly or indirectly.
          And the said John Wood further covenanteth with the sd Thomas that on or before the day of   next ensuing he and his said wife Lucy, by lawful deed to be executed and proved in the state of Kentucky or elsewhere in such way as that the same shall be admissible to record in the proper court of Virginia, and according to the laws of Kentucky & Virginia, and to be transmitted to the said Thomas, will convey to him the sd Thomas, a good and indefeasable estate in feesimple in all the rights, titles & interests of whatsoever nature they
			 be, whether in claim, trust, possession, or reversion jointly or severally, which descended on, or otherwise came directly or indirectly to the said Nancy Crawford and Lucy, or to their sd husbands, in the lands aforesaid around the town of Milton, which were of the property of their said father at the time of his death.
          And the said Thomas, on his part, covenanteth for himself, his heirs executors and administrators, that he will pay to the said John Wood at the signing of these presents the sum of two hundred Dollars, and the conveyance aforesaid having been previously made and transmitted to the sd Thomas, that he will pay to the said John Wood the further sum of one thousand dollars on or before the first day of April next ensuing the date of these presents
        